DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and are currently under consideration.
Claims 1, 18, and 19 are currently amended.

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menachem et al (US 2015/0342877)(IDS Reference).
Menachem teaches an oral gastro-retentive delivery device (see entire document, for instance, Abstract).  The device of Menachem teaches a second arm and third arm (see entire document, for instance, components 35 and 32 of Fig. 10).  Further, Menachem teaches a first arm (see entire document, for instance, component 38 of Fig 10).  The second and third arms are pivotally connected to the first and second ends of the first arm (see entire document, for instance, Fig. 10 and 15).  The device transforms between a compressed configuration and an expanded configuration (see entire document, for instance, Fig. 16).  The second arm has a biasing member that engages to retain the device in the expanded configuration (see entire document, for instance, Fig. 10, component 41).  The biasing member can engage into a portion of the third arm, forming a generally triangular shape (see entire document, for instance, Fig. 22B and Fig. 8).  Additionally, one could consider the portion of the first arm that is under tension when compressed to be a biasing member, which would encompass a portion that spans across the entire length of the first arm.  Menachem teaches that the device can be made by injection molding, the shape can be triangular, and the materials used can be pharmaceutically acceptable (see entire document, for instance, [0040], [0223], [0271]).  The composition can further comprise erodible components (see entire document, for instance, [0282]).  It is noted that the biasing member is ultimately attached to the first arm and a second end (see entire document, for instance, Fig. 10, component 41 that ultimately leads back to component 38).  Menachem teaches that the expanded composition cannot fit through a 18mm pipe under 600 gr/F, and is durable for up to 6 hours at 400gf (see entire document, for instance, [0097] and [0124]).  The device appears to be the same as the instantly claimed device, and as such, would have the same convex hull volume in the compressed configuration.  The device is designed to disassemble over time (see entire document, for instance, [0186]).  It is noted that one could forcibly disassemble the device by removing the second and third arms, further, as they erode, they will eventually fall off (see entire document, for instance, [0054]).  The first arm has cavities at either end, which could be considered a tube or sleeve.  The second and third arm can fit within the two cavities, wherein the second and third arms can comprise pharmaceutically active agents and are erodible (see entire document, for instance, Fig 15 and [0054]).  It is noted that when the second and third arms have disengaged that the cavity in the first arm will be open to the gastric fluid (see entire document, for instance, Fig. 15 and [0054]), also, when the second and third arms have disengaged, a connection between the second and third arms is disengaged (i.e. the connection through the first arm).  It is noted that Menachem teaches the composition for delivery of a pharmaceutically active agent to a patient by administering the compressed composition within the stomach (see entire document, for instance, [0005]).   It is noted that the instant specification indicates that the “”turning radius” is understood to mean a critical dimension via which the system could be rotated and/or turned to fit through an opening, for example the pyloric valve, ring, or a tube having a defined diameter and height” (see instant specification [0157]).  Further, per the definition in the specification, it is noted that the turning radius will be significantly different depending on the length and diameter of the pipe which the device is being measured against.  Further, it is noted that the device of Menachem is taught as resisting passage through the pyloric valve (see entire document, for instance, [0204]).  
Response to Arguments
	Applicant argues in the remarks filed 02/17/2022 that there is no evidence that the composition of Menachem discloses a device having the instantly claimed turning radius in the expanded configuration.  Applicant further points to the previously provided arguments and declaration in support of said assertion.  Applicant’s argument is not found persuasive for at least the reason that the device of Menachem is taught as being prevented from going through the pyloric valve (see [0204]) and further the instant claims do no define against what standard the turning radius is measured.  It is noted that the instant specification’s recitation of “a tube having a defined diameter and height” defines every tube.  As such, since the standard is incredibly broad and the device of Menachem has the same feature of prevention of going through the pyloric valve (which Applicant attributes in the instant invention to turning radius), the device of Menachem must have a turning radius within the instantly claimed range.  Further, given a tube of the right dimensions, the device would have the defined turning radius.   
	For at least these reasons, Applicant’s arguments are not found persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menachem et al (US 2015/0342877)(IDS Reference).
Menachem teaches an oral gastro-retentive delivery device (see entire document, for instance, Abstract).  The device of Menachem teaches a second arm and third arm (see entire document, for instance, components 35 and 32 of Fig. 10).  Further, Menachem teaches a first arm (see entire document, for instance, component 38 of Fig 10).  The second and third arms are pivotally connected to the first and second ends of the first arm (see entire document, for instance, Fig. 10 and 15).  The device transforms between a compressed configuration and an expanded configuration (see entire document, for instance, Fig. 16).  The second arm has a biasing member that engages to retain the device in the expanded configuration (see entire document, for instance, Fig. 10, component 41).  The biasing member can engage into a portion of the third arm, forming a generally triangular shape (see entire document, for instance, Fig. 22B and Fig. 8).  Additionally, one could consider the portion of the first arm that is under tension when compressed to be a biasing member, which would encompass a portion that spans across the entire length of the first arm.  Menachem teaches that the device can be made by injection molding, the shape can be triangular, and the materials used can be pharmaceutically acceptable (see entire document, for instance, [0040], [0223], [0271]).  The composition can further comprise erodible components (see entire document, for instance, [0282]).  It is noted that the biasing member is ultimately attached to the first arm and a second end (see entire document, for instance, Fig. 10, component 41 that ultimately leads back to component 38).  Menachem teaches that the expanded composition cannot fit through a 18mm pipe under 600 gr/F, and is durable for up to 6 hours at 400gf (see entire document, for instance, [0097] and [0124]).  The device appears to be the same as the instantly claimed device, and as such, would have the same convex hull volume in the compressed configuration.  The device is designed to disassemble over time (see entire document, for instance, [0186]).  It is noted that one could forcibly disassemble the device by removing the second and third arms, further, as they erode, they will eventually fall off (see entire document, for instance, [0054]).  The first arm has cavities at either end, which could be considered a tube or sleeve.  The second and third arm can fit within the two cavities, wherein the second and third arms can comprise pharmaceutically active agents and are erodible (see entire document, for instance, Fig 15 and [0054]).  It is noted that when the second and third arms have disengaged that the cavity in the first arm will be open to the gastric fluid (see entire document, for instance, Fig. 15 and [0054]), also, when the second and third arms have disengaged, a connection between the second and third arms is disengaged (i.e. the connection through the first arm).  It is noted that Menachem teaches the composition for delivery of a pharmaceutically active agent to a patient by administering the compressed composition within the stomach (see entire document, for instance, [0005]).   It is noted that the instant specification indicates that the “”turning radius” is understood to mean a critical dimension via which the system could be rotated and/or turned to fit through an opening, for example the pyloric valve, ring, or a tube having a defined diameter and height” (see instant specification [0157]).  Per the definition in the specification, it is noted that the turning radius will be significantly different depending on the length and diameter of the pipe which the device is being measured against.  Further, it is noted that the device of Menachem is taught as resisting passage through the pyloric valve (see entire document, for instance, [0204]).  
Menachem, while teaching a composition that is the same as the instantly claimed composition, does not directly recite the phrase “turning radius”.
It would have been obvious to one of ordinary skill in the art to utilize a composition that had a sufficient turning radius to not pass through the pyloric valve, and to optimize the size (i.e. by making it larger, wider, etc.) in order to arrive at a device that would not pass through the pyloric valve in the expanded form.  One would have been motivated to do so since Menachem directly teaches that “the term “expanded configuration” of the GRDF is that state after ingestion which is capable of maintaining the GRDF in the stomach (gastric retention) and preventing passage through the pyloric valve” (see [0204]).  Therefore, since the expressed goal of Menachem is to prevent passage of the expanded form through the pyloric valve, one of ordinary skill in the art would readily optimize the size of the expanded composition in order to not allow passage through the pyloric valve.  It is noted that MPEP 2144.04(IV)(A) teaches 
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

The instant invention, is at best, a mere scaling of the prior art composition, wherein the MPEP establishes that it is prima facie obvious to scale a product that is deemed scalable.  Further, the instant claims do not define against what standard the turning radius is calculated.  
Response to Arguments
	Applicant argues in the remarks filed 02/17/2022 that one of ordinary skill in the art would not be motivated to scale the formulation of Menachem larger since if the composition were larger than it would no longer be swallowable by a human.  Applicant’s argument that this distinguishes the instant claims over the prior art is not found persuasive.  First, it is noted that the device of Menachem is taught as being prevented from going through the pyloric valve (see [0204]).  Second, the instant claims do no define against what standard the turning radius is measured.  It is noted that the instant specification’s recitation of “a tube having a defined diameter and height” defines every tube.  As such, since the standard is incredibly broad and the device of Menachem has the same feature of prevention of going through the pyloric valve (which Applicant attributes in the instant invention to turning radius), the device of Menachem must have a turning radius within the instantly claimed range.  Further, given a tube of the right dimensions, the device would have the defined turning radius.  
	Applicant further argues that there is a long felt need and failure by others in the past who have attempted to make an expandable gastro-retentive device.  Applicant’s arguments is not found persuasive since Menachem appears to directly teach a device that fills exactly what Applicant asserts was the need, and appears to solve the niche which was allegedly attempted and failed by others.  
	For at least these reasons, Applicant’s arguments are not found persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,737,079, and optionally in view of Menachem et al (US 2015/0342877)(IDS Reference). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the US Patent are directed to extended retention devices for within the stomach, wherein the devices are similar if not the same.  It is noted that any deficiencies in the US Patent are cured by the teachings of Menachem, whose teachings are set forth above in the rejection under 102. 
Response to Arguments
Applicant argues in the remarks filed 02/17/2022 that the claims have not yet been finalized in the form of an allowed listing of claims, and therefore, it is premature to determine the need for a terminal disclaimer.  Applicant’s argument is not found persuasive, and therefore, the rejection is maintained.  

Relevant Prior Art not Relied Upon
	Betser et al (WO 2015/083171)(IDS Reference) – Betser teaches a expandable gastric retentive device with several arms that has a triangular shape and appears to restrict passage through the pyloric valve.
	Huwang et al (IDS Reference) – Huwang teaches that the size of the gastric retentive device is a results effective variable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611